UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1246


EARL S. GORDON,
                                              Plaintiff - Appellant,

          versus

HARRY CHASE, Executive Director; MARYLAND
HEALTH CARE DEPARTMENT; WHITEHEAD, TAYLOR AND
PRESTON L.L.P.; LOUIE W. SHAW, Attorney;
RICHARD KIDWELL; ELIAS ZERHOUNI, MD; RONALD
PETERSON, CEO; SHEILA SHETHS, MD; ARTHUR
BURNETT, MD; URSELA WESSELMAN, MD; RAY
STUTZMAN, MD; PAMELA COLEMAN, MD; BOU AND BOU;
GOVERNMENT OF THE DISTRICT OF COLUMBIA
DEPARTMENT OF HEALTH; ALFRED F. BELCUORE; ALEX
KLADAKIS, Doctor; GREATER BALTIMORE MEDICAL
CENTER; L. H. HARRIS, MD; PAUL BARNETT, MD;
ALAN BELZBURG, MD; THE JOHNS HOPKINS HOSPITAL,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-04-
1013-AMD)


Submitted:   July 27, 2005                 Decided:   August 1, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl S. Gordon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Earl   S.   Gordon   appeals    the    district   court’s   orders

denying relief on his civil complaint and denying his motion for

reconsideration.      We   have   reviewed      the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Gordon v. Chase, No. CA-04-1013-AMD (D.

Md. June 18, 2004; filed Feb. 17, 2005 & entered Feb. 22, 2005).

Gordon’s motion for a restraining order is denied.              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -